SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2013 (Report No. 3) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: Sky Selects NICE to Enhance Customer Experience and Operational Efficiency, Dated July 24, 2013 Press Release: NICE Again Named Leading Contact Center Workforce Optimization Vendor by DMG Consulting, Dated July 29, 2013 Press Release: NICE Introduces Contact Center Video Recording to Help Drive an Innovative, Personalized, and Compelling Customer Experience, Dated July 30, 2013 Press Release: NICE Benchmark Survey Highlights Opportunities for Service Organizations to Better Engage Employees,Dated July 31, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/ Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated: August 8, 2013 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: Sky Selects NICE to Enhance Customer Experience and Operational Efficiency, Dated July 24, 2013 Press Release: NICE Again Named Leading Contact Center Workforce Optimization Vendor by DMG Consulting, Dated July 29, 2013 Press Release: NICE Introduces Contact Center Video Recording to Help Drive an Innovative, Personalized, and Compelling Customer Experience, Dated July 30, 2013 Press Release: NICE Benchmark Survey Highlights Opportunities for Service Organizations to Better Engage Employees, Dated July 31, 2013
